 



Exhibit 10.16
JOINT SERVICES AGREEMENT
THIS AGREEMENT made effective as of the 1st day of January, 2006
BETWEEN:
JMG EXPLORATION, INC., a corporation
having an office in Calgary, Alberta (“JMG”)
OF THE FIRST PART
- and -
JED OIL INC., a corporation having an
office in Calgary, Alberta (“JED”)
OF THE SECOND PART
WHEREAS the parties desire to enter into this Agreement to provide for any
services provided by one party to the other party;
NOW THEREFORE for consideration of $10.00 paid by each party to the other party
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:
1. Services
Either party hereto may request the other party to provide services to it on a
temporary basis which the requesting party does not have the current staff or
equipment to provide itself, and the party so requested may agree to provide
such services. The details for the provision of services hereunder, including
the timing and duration, and the personnel and equipment required, shall be
mutually agreed upon between the party requesting the services and the party
agreeing to provide the services.
2. Consideration
The consideration payable for services provided hereunder shall be the actual
grossed-up cost of the personnel and equipment provided, for the period
provided, as determined by the Chief Financial Officer of the party providing
the services, acting reasonably.
3. Term and Termination
This Agreement shall commence effective January 1, 2006 and may be terminated by
either party at any time, without notice with respect to any future request for
services, and, with respect to services actually being provided at the date of
termination, with notice of 30 days or such lesser time as any outstanding
services are actually completed.
4. Amendments
Any amendments to this Agreement shall be in writing and executed by both
parties hereto.
5. Assignment

 



--------------------------------------------------------------------------------



 



This Agreement and the rights and obligations of the parties hereunder is
personal to such parties and neither party may assign its interest in this
Agreement or any portion thereof without the prior written consent of the other
party, which consent may be arbitrarily withheld.
6. Arbitration
The parties may mutually agree with respect to disputes hereunder to submit to
either binding or non-binding arbitration in such jurisdiction and pursuant to
such terms and conditions as the parties may agree.
7. Jurisdiction
This Agreement shall be governed by and construed in accordance with the laws of
the Province of Alberta and, subject to clause 6, the parties irrevocably attorn
to the jurisdiction of the courts of the Province of Alberta with respect to
disputes arising hereunder.
8. Enurement
This Agreement shall enure to the benefit of and be binding upon the parties
hereto, their respective successors at law and permitted assigns.
IN WITNESS WHEREOF the parties have executed and delivered this Agreement
effective as of the date first written above.

             
 
  JMG EXPLORATION, INC.       JED OIL INC.  
Per:
  /s/ Herman S. Hartley   Per:   /s/ Thomas J. Jacobsen
 
  Herman S. Hartley, President/CEO       Thomas J. Jacobsen, CEO  
Per:
  /s/ Joanne R. Finnerty   Per:   /s/ Bruce Stewart
 
  Joanne R. Finnerty, Secretary/CFO       Bruce Stewart, CFO

 